PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and the respondent's Answer.
Claimant seeks $400.00 for funeral services provided to an individual who died on *2September 14, 1996. The respondent administers a burial services program in which it pays a portion of the funeral expenses for qualified individuals. In its Answer, the respondent admits the validity of the claim, and states that there were sufficient funds expired in the appropriate fiscal year with which the claim could have been paid.
In view of the foregoing, the Court makes an award in the amount of $400.00.
Award of $400.00.